Citation Nr: 1216392	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  07-31 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Huntington, West Virginia.  It was previously remanded by the Board for additional development in March 2011 and in January 2012.  It has now been returned to the Board.  The appeal was certified by the RO in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its remand dated in January 2012, the Board instructed that the Veteran be afforded a VA examination to determine the cause of his headaches, specifically, whether they were caused or aggravated by his Veteran's service connected disabilities.  The Veteran is currently service connected for degenerative arthritis of the lumbar spine, hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  The remand instructed that the examiner must provide a complete rationale for each opinion offered.

The Veteran was afforded a VA examination in February 2012.  The examiner noted that the Veteran reported headaches since service which have been worse in the last three or four years.  She opined that it was unlikely that the headaches were due to tinnitus, hearing loss, PTSD, or degenerative joint disease of the lumbar spine.  The examiner, however, also stated that it was at least as likely as not that the Veteran's headaches were aggravated by posttraumatic stress disorder.  Significantly, the examiner did not provide any rationale for either of her conclusions.  A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision about the weight to be assigned to a medical opinion.  Stefl v. Nicholson, 20 Vet. App. 120, 125 (2007).  Moreover, the opinion did not comply with the January 2012 remand's instructions because the instructions specifically requested the examiner to provide a complete rationale for her conclusions.  Therefore, an addendum opinion is necessary in which the examiner sets forth the rationale for her conclusions.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain an addendum opinion from the examiner who conducted the February 2012 VA examination or, if she is unavailable, from a similarly situated physician examiner, which provides a fully reasoned rationale for her opinion that the Veteran's headaches were not likely caused by tinnitus, hearing loss, PTSD, or lumbar degenerative joint disease, but were at least as likely as not aggravated by PTSD. 

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an opportunity to respond thereto. 


Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


